Citation Nr: 1530203	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO denied the Veteran's claim for service connection for PTSD.  In July 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.  A supplemental SOC was issued in June 2013.

In May 2015, the Veteran and his friend testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) review.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

The Board notes that the Veteran initially filed a claim for service connection for PTSD.  However, the evidence of record reflects psychiatric diagnoses other than PTSD, such as major depressive disorder, and generalized anxiety disorder.  As such, the Board has more broadly recharacterized his claim, as reflected on the title page.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that this claim has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.

The Board notes that VA treatment records, dated from July 2013 to May 2015, were added to the record after the issuance of the June 2013 supplemental SOC.  Although the Veteran has not waived initial AOJ consideration of this evidence, the AOJ will have an opportunity to review these documents on remand.

For reasons expressed below, the claims on appeal are being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); ; 38 C.F.R. § 3.303 (2014).  Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2014).

The Board notes that a February 2013 letter from Dr. Wood reports treating the Veteran for generalized anxiety disorder, clinical depression, and PTSD.  The Veteran has asserted that he experienced rocket fire, mortar fire, and sniper fire while stationed in Vietnam as an aircraft refueler, in connection with which he was in fear for his life.  These statements appear to satisfy the "fear of hostile military or terrorist activity" requirement of 38 C.F.R. § 3.304(f).  In addition, a May 2015 letter from D. Farmer and a December 2012 Individualized Recovery Plan from the West Central Georgia Regional Hospital suggests a nexus between the Veteran's current mental health condition and his military service.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board is cognizant that the record reflects that the Veteran failed to report for two previously scheduled examinations.  However, during the Board hearing, the Veteran stated he was hospitalized at the time of the first appointment, and received notice of the second appointment only three days beforehand, and was not able to attend.  

In view of the above, and in the interests of due process, the Board finds that the Veteran should be afforded another opportunity to report to a VA examination in connection with this claim.,  

Hence, the AOJ should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, to obtain the medical information needed to resolve the claim on appeal.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim. 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the requested  examination, to ensure that all due process requirements are met, and the record before the examiner is complete, the AOJ must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Because the record indicates that the Veteran has received mental health treatment through VA, relevant, outstanding records should be sought on remand from the Atlanta VA Medical Center (VAMC) , dated from May 2015 forward.  The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.   


Accordingly, the matter is hereby REMANDED for the following action:

1.  Obtain from the Atlanta VAMC (and any associated facility(ies)) all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since May 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All such records received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist..

The contents of the entire, electronic claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and consideration of the entire record, to include any psychological testing results, the examiner should identify all acquired psychiatric disorder(s) present currently or at any time pertinent to the  August 2009 claim for service connection. 

If PTSD is diagnosed, the examiner must specify how the diagnostic criteria are met, including identifying the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In doing so, the examiner should specifically indicate whether the Veteran's PTSD results from fear of hostile military or terrorist activity during his military service (to include indicating whether such is adequate to support a diagnosis of PTSD, and whether his symptoms are related to such fear). 

If acquired psychiatric disability other than PTSD and depression is diagnosed, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during, or is otherwise medically related to, his active military service-to include any stressor(s) related to his fear of hostile or military terrorist activity. 

In addressing the above, the examiner is advised that the Veteran is competent to report facts within his personal knowledge (to include events, injuries and symptoms), and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear rationale for doing so. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the last adjudication-to include evidence submitted during the Board hearing (notwithstanding the waiver), and VA treatment records, dated from July 2013 to May 2015).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

